        Case 6:20-cv-00473-ADA Document 60 Filed 12/14/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                                      WACO
                                      WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00473-ADA
                                            §
DELL TECHNOLOGIES INC., DELL INC.,          §
EMC CORPORATION


                                HEARING BY ZOOM
           ORDER SETTING MOTION HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MOTION HEARING BY ZOOM on Monday, December 12/ 20                  02:00 PM.
                                                       21, 2020 at 02:00 PM    The link
for the hearing will be sent by e-mail.

       IT IS SO ORDERED this 12/420




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
